        Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 1 of 21




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION



WILLIAM JOHNS                                                         PLAINTIFF


v.                           NO. 3:19-cv-00354 PSH


ANDREW SAUL, Commissioner of                                       DEFENDANT
the Social Security Administration



                     MEMORANDUM OPINION AND ORDER


      In this case, plaintiff William Johns (“Johns”) maintains that the

findings of an Administrative Law Judge (“ALJ”) are not supported by

substantial evidence on the record as a whole.1 Johns so maintains because

the record does not contain an opinion from a treating or examining

physician commenting on Johns’ specific work-related limitations, leaving

the ALJ to draw his own inferences about Johns’ work-related limitations.


1
       The question for the Court is whether the ALJ’s findings are supported by
“substantial evidence on the record as a whole and not based on any legal error.” See
Sloan v. Saul, 933 F.3d 946, 949 (8th Cir. 2019). “Substantial evidence is less than a
preponderance, but enough that a reasonable mind would accept it as adequate to
support the [ALJ’s] conclusion.” See Id. “Legal error may be an error of procedure, the
use of erroneous legal standards, or an incorrect application of the law.” See Lucus v.
Saul, 960 F.3d 1066, 1068 (8th Cir. June 3, 2020) [quoting Collins v. Astrue, 648 F.3d
869, 871 (8th Cir. 2011) (citations omitted)].
        Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 2 of 21




      Johns was forty-two years old on August 1, 2015, i.e., the day he

allegedly became disabled. He alleged in his applications for disability

insurance benefits and supplemental security income payments that he is

disabled as a result of impairments that include heart problems.

      The record reflects that Johns has a history of heart problems dating

back to at least 2008. That year, he suffered a myocardial infarction which

required the placement of two stents. See Transcript at 467-507.2

      On August 11, 2015, Johns presented to the White County Medical

Center complaining of chest pain. See Transcript at 567-582. His social

history was compiled, and it reflects that he was smoking a pack of

cigarettes a day and had been doing so for twenty-seven years. The results

of an echocardiogram showed mild concentric left ventricular hypertrophy.

His estimated left ventricle ejection fraction was between fifty and sixty.3

The results of a cardiac catheterization revealed a blocked stent, and the



2
       Johns represents that he suffered a second myocardial infarction in 2011 which
required the placement of two stents. See Docket Entry 11 at CM/ECF 4. The medical
evidence he cites, though, is from his 2008 myocardial infarction. See Transcript at 467-
507. His testimony was that he suffered a “heart attack” in 2008 which required the
placement of two stents but did not have “more done” until 2015. See Transcript at 39.

3
       The ALJ found, and the Court agrees, that the “ejection fraction ... is the
percentage of the blood emptied from the ventricle during systole; the left ventricular
ejection averages 60% to 70% in healthy hearts but can be markedly reduced if part of
the heart muscle dies (e.g., after myocardial infarction) or in cardiomyopathy or
valvular heart disease.” See Transcript at 16, n.1.
                                           2
       Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 3 of 21




stent was replaced. Johns was diagnosed with impairments that included

unstable angina, coronary artery disease, and anteroseptal infarct. He was

also diagnosed with hypertension, which was deemed to be stable. He was

continued on medications that included nitroglycerin and carvedilol, was

placed on Brilinta and aspirin, and instructed to transition to Plavix after

thirty days. He was also instructed to take lisinopril instead of verapamil

and atorvastatin instead of pravastatin.

     On September 18, 2015, Johns was seen for a follow-up examination

by Dr. Katherine Durham, M.D., (“Durham”). See Transcript at 562-564.

The progress note reflects that his history of present illness was recorded

to be as follows:


     This is a 42-year-old man here today for a follow-up. He says
     that he continues to have chest pain and he says that this is
     usually relieved with one nitro and rest. He says he overall does
     not feel well and has fatigue. He also has dyspnea with
     exertion. He said, in the past when he had stents to the [left
     anterior descending artery], he felt a lot better, but at this
     time he is not. He does admit that he feels some better than
     when in the hospital, but has not regained his full capacity to
     daily activities. He is very concerned about this. He is taking
     his medications as prescribed and denies missing any doses of
     Brilinta and is now transition[ing] to Plavix after the first 30
     days. He continues to smoke, but say that he is trying to cut
     back. He is concerned because he feels agitated.




                                     3
       Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 4 of 21




See Transcript at 562. Durham’s diagnoses included coronary artery disease

and ongoing exertional angina. She ordered a myocardial perfusion study,

the results of which revealed a fixed defect in the septal wall of his heart

consistent with a previous myocardial infarction, no evidence of ischemia,

and a left ventricular ejection fraction of sixty-one percent. See Transcript

at 565-566.

     Johns saw Durham again on December 15, 2015. See Transcript at

629-631. The progress note reflects that Johns had no pain with exertion

but had pain about twice a week in a pattern that had not changed since

his last evaluation. He continued to smoke cigarettes and was not

exercising regularly. He had normal muscle strength and tone and no gross

motor deficits. His hypertension was well-controlled. Durham continued

Johns on medication.

     Johns did not see Durham again until April 18, 2016. See Transcript

at 632-634. At the presentation, Johns reported that he continued to have

intermittent chest pain made worse with stress, continued to tire easily,

and occasionally had dyspnea on exertion. His hypertension was controlled,

but he continued to smoke cigarettes on a regular basis. Durham continued

Johns on medication that included nitroglycerin, carvedilol, and losartan.

She also counseled him to stop smoking cigarettes.

                                      4
       Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 5 of 21




     On June 20, 2016, Johns was admitted to St. Bernards Medical Center

for chest pain consistent with acute coronary syndrome and unstable

angina. See Transcript at 664-672. A heart catheterization revealed single

vessel coronary artery disease of the left anterior descending artery with

significant fractional flow reserve. Testing also revealed a left ventricular

ejection fraction of between sixty and sixty-five percent. Dr. Ziad Awar,

M.D., (“Awar”) performed what he characterized as a successful

percutaneous coronary intervention with a drug-eluting stent and a

percutaneous transluminal coronary angioplasty to the mid segment of the

left anterior descending artery. Johns was discharged on June 22, 2016.

The discharge note reflects that he was instructed to avoid heavy lifting

for two to three days but should begin regular exercise on a limited basis.

He could return to work in approximately ten days. The note additionally

reflects that he was strongly encouraged to stop smoking cigarettes as it is

a leading cause of heart disease.

     Johns was thereafter seen by Sara Wilcox, an Advanced Practice

Registered Nurse (“APRN”), for complaints that included a hematoma, lack

of sleep, and depression. See Transcript at 689-691 (07/14/2016), 688-689

(08/29/2016). The progress notes reflects that Johns was feeling tired and

depressed, but he continued to work full-time and be an everyday smoker.

                                      5
      Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 6 of 21




     Johns saw Awar’s assistant on August 15, 2016. See Transcript at 675-

678. Johns reported continued chest pain made worse with exertion. He

also reported dizziness when standing too fast, no energy, sleeplessness,

daytime fatigue, and headaches. His hypertension was well controlled. His

medication was adjusted, and Provachol and CoQ10 were also prescribed.

     On September 1, 2016, Wilcox completed a Medical Source Statement

on Johns’ behalf. See Transcript at 637-639. She opined that he can lift

and carry a maximum of twenty pounds occasionally and ten pounds

frequently. He can stand and walk for a maximum of about two hours but

can only do so for ten minutes at a time. He can sit without limitation but

can only do so for one hour at a time. Additionally, he must elevate his

feet, requires frequent and longer than normal breaks, and must have the

opportunity to shift at will from standing/walking or sitting. Wilcox

estimated that Johns must miss work more than three days a month. When

asked to provide the objective medical evidence to support her opinions,

she represented the following: “Patient is positive for dyspnea on exertion

and has dizziness. Does have chronic stable angina which results in not

being able to work for long periods at a time.” See Transcript at 638. She

represented that the time period covered by her opinions is from

“September [of] 2015 to current.” See Transcript at 638.

                                     6
      Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 7 of 21




     Johns thereafter saw Wilcox and other professionals at ARCare on

multiple occasions. See Transcript at 684-685 (09/29/2016), 681-683

(12/19/2016),   680-681   (04/07/2017),     863   (08/23/2017),   861-863

(09/26/2017), 861 (11/01/2017), 858-861 (11/07/2017), 858 (03/02/2018),

856-858 (03/07/2018), 856 (03/08/2018), 856 (04/13/2018), 854-856

(06/11/2018), 853-854 (06/21/2018). The progress notes reflect that Johns

continued to complain of chest and neck pain. He continued to smoke

cigarettes, though. He was continued on medication and encouraged to

exercise.

     Johns also continued to see Awar. See Transcript at 763-768

(08/22/2017), 744-762 (09/19/2017-09/20/2017), 735-743 (10/06/2017),

725-734 (12/05/2017), 715-724 (01/04/2018). At the presentations, Johns

consistently complained of pain and tightening in his chest and shortness

of breath. He reported that the pain grew worse with exertion but

improved with nitroglycerin and rest. His hypertension was adequately

controlled, but he continued to smoke cigarettes. His left ventricular

ejection fraction was typically between fifty-five and sixty-five percent.

During the period, Johns underwent a heart catheterization and received

what appears to have been multiple stent replacements. He was continued

on medication and encouraged to exercise.

                                    7
      Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 8 of 21




     Johns was seen at the White County Medical Center and/or Searcy

Medical Center in 2017 and 2018 for complaints that included back and

knee pain. See Transcript at 701-713 (06/07/2017), 695-697 (06/08/2017),

835-838 (08/03/2017), 830-834 (05/24/2018). The progress notes reflect

that he had a limited range of motion in his cervical spine and had pain

with rotation and extension. He was diagnosed with intervertebral cervical

disc disorder with radiculopathy. Medication and injections were

prescribed. The progress notes also reflect that Johns had mild edema in

his right knee, an antalgic gait, and appreciable effusion. X-rays revealed

degenerative changes to his patellofemoral joint and chondrocalcinosis of

the medial and lateral compartments. Osteoarthritis and arthralgia were

among the diagnoses. His knee was aspirated on at least two occasions, he

received injections, and a knee brace was prescribed.

     On December 11, 2017, Johns was seen by Dr. Joshua Morrison, M.D.,

(“Morrison”) for complaints that included chest pain, shortness of breath,

and fatigue. See Transcript at 793-796. The progress note reflects that a

prior CT scan had been abnormal, showing a cystic-appearing structure in

the left hilar region of Johns’ chest. A pulmonary function test revealed

moderate restrictions. Morrison diagnosed, inter alia, lung disease and

recommended medication and additional testing.

                                     8
       Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 9 of 21




      Johns was seen at the White County Medical Center Cardiology Clinic

by Dr. Bradley Hughes, M.D., (“Hughes”) on at least two occasions in 2018.

See Transcript at 810-812 (03/05/2018), 816-818 (04/04/2018). At the first

presentation, the results of an electrocardiogram revealed no evidence of

ischemia. Johns was continued on medication and a stress test was

scheduled. At the second presentation, his history of present illness was

recorded to be as follows:


      Mr. Johns is a 45-year-old gentleman with chronic angina as
      well as known coronary artery disease status post multiple
      [percutaneous coronary intervention or coronary angioplasty].
      He states he has either six or seven stents. He smokes a pack
      per day and has done so for approximately 30 years. He states
      that he underwent a cardiac catheterization in January of this
      year by his cardiologist in Jonesboro, and he was told at that
      time that he did not need any more stents and that one of his
      arteries was too small to have any additional stents placed. He
      underwent a Cardiolite stress test since he was last seen here
      due to some complaints of chest discomfort and that study
      showed mild-to-moderate distal anterior and anteroapical
      reversible defect. He returns to clinic for follow-up of that test
      today. He states he does continue to have some occasional
      chest discomfort. When he has the chest discomfort, he just
      has to sit down and rest and wait for it to resolve. He does
      remain compliant with his medication list as listed.


See Transcript at 816. Hughes increased Johns’ use of isosorbide, which he

was then taking along with aspirin, atorvastatin, Cartia, carvedilol, Effient,

Nitrostat, pantoprazole, and Ranexa.

                                      9
        Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 10 of 21




        On May 9, 2018, Johns was seen for a cardiac evaluation by Dr. Daniel

Sherbert, M.D., (“Sherbert”). See Transcript at 847-849. At the

presentation, Johns complained of chest pain on exertion, fatigue,

dyspnea, and leg discomfort with walking. Upon physical examination, he

had a regular heart rate and rhythm. An electrocardiogram was performed,

and the results were abnormal. Sherbert diagnosed coronary artery

disease, smoker, and chest pain; continued Johns on his medication; and

prescribed a nicotine patch to aid in smoking cessation.

        Johns appears to have seen Sherbert on two subsequent occasions.

See Transcript at 844-846 (06/13/2018), 865-867 (11/21/2018). Johns

reported chest spasms, shortness of breath with exertion, and dizziness

but had a regular heart rate and rhythm. The results of an

electrocardiogram were again abnormal. Johns reported that he had

stopped taking atorvastatin due to cramping in his arms. Sherbert

continued Johns on medication that included isosorbide and Ranexa,

although simvastatin was added to his medication list.

        Johns’ medical records were reviewed by state agency medical

experts. See Transcript at 80-92, 93-105, 107-123. The medical experts

were of the opinion that Johns is capable of performing unskilled, light

work.

                                      10
      Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 11 of 21




     Johns completed a series of documents in connection with his

applications. See Transcript at 332-339, 340-341, 358-359, 360-367. In the

documents, he represented, inter alia, that he can attend to his own

personal care, perform light house work, shop, manage money, drive an

automobile, occasionally hunt and fish, and spend time with others. He

estimated that he can stand/walk for ten to twenty minutes before he

experiences pain and can sit for one hour before experiencing pain.

     The record contains more than one summary of Johns’ earnings

history. See Transcript at 277-293. Taken together, they reflect that he has

had minimal earnings during his adult life.

     Johns testified during the administrative hearing. See Transcript at

54-72. He is approximately five feet, eight inches tall and weighs 210

pounds. He has a fourteen-year-old son and helps care for him. Johns lives

by himself in a trailer owned by his father. His father pays the utilities,

cooks Johns’ meals, buys him cigarettes, permits him use of an automobile,

and pays his fuel costs. Johns’ impairments cause, inter alia, chest pains,

shortness of breath, and fatigue. He experiences pain in his neck, shoulder,

and ankle. He continues to smoke cigarettes but has cut back to half a pack

a day. He can lift no more than forty pounds at a time and can sit for about

thirty to forty-five minutes before having to elevate his legs.

                                     11
       Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 12 of 21




      The ALJ found at step two of the sequential evaluation process that

Johns has severe impairments in the form of osteoarthritis, coronary artery

disease,    hypertension,     obesity,     depression,     anxiety,    and    chronic

obstructive pulmonary disorder. The ALJ assessed Johns’ residual

functional capacity and found that he is capable of performing sedentary

work with some additional limitations.4 As a part of so finding, the ALJ

discounted Wilcox’s medical opinions contained in the Medical Source

Statement because she is not an acceptable medical source, her opinions

lack an objective basis, and they are inconsistent with the record. The ALJ

also discounted the medical opinions of the state agency medical experts,

finding that Johns has greater limitations than they opined. The ALJ found

at step four that Johns has no past relevant work. At step five, the ALJ

found that a hypothetical individual with Johns’ limitations could work as

a document preparer or surveillance monitor. Given those findings, the ALJ

concluded that Johns was not under a disability as defined by Social

Security Act.



4
       As to the additional limitations, the ALJ found that Johns can only occasionally
climb, stoop, crouch, kneel, and crawl and must avoid any exposure to temperature
extremes, chemicals, dust, fumes, humidity, unprotected heights, work on ladders and
scaffolds, and commercial driving. The ALJ also found that Johns is able to perform
“simple unskilled or semi-skilled activity; understand, follow, and remember concrete
instructions; and has no contact restrictions with supervisors, co-workers, or the
public.” See Transcript at 14.
                                          12
      Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 13 of 21




     Johns maintains that the ALJ’s findings are not supported by

substantial evidence on the record as a whole. Johns so maintains because

the record does not contain an opinion from a treating or examining

physician commenting on Johns’ specific work-related limitations, leaving

the ALJ to draw his own inferences about Johns’ work-related limitations.

Johns notes that “[t]his especially is problematic here, where Johns suffers

from a complicated heart condition requiring multiple stents, thus

requiring the ALJ to read, interpret, and draw medical conclusions from

Johns’ voluminous and complex medical treatment records from several

cardiac specialists.” See Docket Entry 11 at CM/ECF 15-16.

     The ALJ is required to assess the claimant’s residual functional

capacity, which is a determination of the most a person can do despite his

limitations. See Brown v. Barnhart, 390 F.3d 535 (8th Cir. 2004). The

assessment is made using all of the relevant evidence in the record, but

the assessment must be supported by some medical evidence. See Wildman

v. Astrue, 596 F.3d 959 (8th Cir. 2010). There is no requirement, though,

the assessment be supported by a specific medical opinion. See Hensley v.

Colvin, 829 F.3d 926 (8th Cir. 2016). In the absence of opinion evidence,

the medical records of the most relevant treating physicians can provide

affirmative medical evidence supporting the ALJ’s assessment. See Id.

                                     13
       Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 14 of 21




      The Court is satisfied that the ALJ adequately developed the record,

and there is sufficient information for him to have made an informed

decision. It is true that there is no opinion from a treating or examining

physician commenting on Johns’ specific work-related limitations. Such an

opinion was not required in this instance, though, as the ALJ could and did

assess Johns’ residual functional capacity on the basis of the evidence in

the record. The Court so finds for the following reasons.

      First, the ALJ’s assessment of Johns’ residual functional capacity is

not inconsistent with the evidence relevant to his mental impairments, and

opinion evidence as to the work-related limitations caused by the

impairments was not necessary. Although Johns was diagnosed with

depression and anxiety and prescribed medication, depression screenings

were either negative, see Transcript at 681, 686, or revealed only mild to

moderate symptoms, see Transcript at 689.5 He was advised of treatment

options but does not appear to have taken advantage of them. The record

also reflects that he can do such things as shop, manage his money, spend

time with others, and help care for his child.



5
       The findings appear to have been made by Wilcox and another APRN. Although
an APRN is not an acceptable medical source for purposes of the Social Security Act, an
APRN can provide information to help understand a claimant’s impairments. See Sloan
v. Astrue, 499 F.3d 883 (8th Cir. 2007).
                                          14
      Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 15 of 21




      Second, the ALJ’s assessment of Johns’ residual functional capacity

is not inconsistent with the evidence relevant to his neck and back pain,

and opinion evidence as to the work-related limitations caused by the

impairments was not necessary. MRI testing of Johns’ cervical spine in

January of 2016 showed minimal disc desiccation at the C5-C6 level but no

significant disc bulge, disc protrusion, canal stenosis, or foraminal

narrowing. See Transcript at 613. The subsequent physical examinations of

his cervical spine were largely unremarkable, save the observations of a

Physician’s Assistant (“PA”) in August of 2017. At that presentation, the PA

observed that Johns had “minimal tenderness on palpation,” a limited

range of motion, and pain with rotation and extension in his cervical spine.

See Transcript at 837. The PA prescribed medication and considered

referring Johns for an epidural injection. It is not clear how long Johns used

the medication, and it does not appear that he ever received the injection.

In any event, Johns was thereafter seen by several medical professionals,

and none of them made findings consistent with the observations made by

the PA. For instance, Johns was seen by Morrison in December of 2017, and

a physical examination was largely unremarkable. See Transcript at 793-

796. Moreover, the record reflects that Johns can do such things as perform

light house work, occasionally hunt and fish, and help care for his child.

                                      15
      Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 16 of 21




      Third, the ALJ’s assessment of Johns’ residual functional capacity is

not inconsistent with the evidence relevant to his knee pain, and opinion

evidence as to the work-related limitations caused by the impairment was

not necessary. X-rays of Johns’ knee in June of 2017 revealed degenerative

changes to his patellofemoral joint and chondrocalcinosis of the medial and

lateral compartments. See Transcript at 697. His knee was aspirated on at

least two occasions, he received injections, and a knee brace was

prescribed. Although repeated physical examinations reflect that Johns

had normal muscle strength and tone in his lower extremities, his knee

pain undoubtedly impacted his ability to stand and walk. The ALJ appears

to have taken the limitations caused by the impairment into account as he

found that Johns was limited to a reduced range of sedentary work.

      Fourth, the ALJ’s assessment of Johns’ residual functional capacity is

not inconsistent with the evidence relevant to his ankle pain, and opinion

evidence as to the work-related limitations caused by the impairment was

not necessary. Johns testified that he underwent surgery in the early 1990s

after tearing the ligaments in his right ankle. See Transcript at 59-60. There

is little evidence that touches on the severity of the injury. In any event,

the ALJ’s finding that Johns is limited to a reduced range of sedentary work

undoubtedly accounts for the limitations caused by the impairment.

                                      16
      Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 17 of 21




     Fifth, the ALJ’s assessment of Johns’ residual functional capacity is

not inconsistent with the evidence relevant to his hypertension, and

opinion evidence as to the work-related limitations caused by the

impairment was not necessary. Although Johns has hypertension, it was

routinely stable or otherwise adequately controlled with medication. See

Transcript at 576, 631, 634, 677, 792. There is nothing to suggest that the

impairment causes him any meaningful work-related limitations.

     Sixth, the ALJ’s assessment of Johns’ residual functional capacity is

not inconsistent with the evidence relevant to his obesity, and opinion

evidence as to the work-related limitations caused by the impairment was

not necessary. Although his Body Mass Index is approximately thirty-two,

or within the obese range, there is nothing to suggest that his weight causes

him any meaningful work-related limitations.

     Last, the principal issue in this case is the extent to which Johns’

heart problems impact his work-related abilities. He has suffered at least

one myocardial infarction and has repeatedly sought medical attention for

his heart problems. He has undergone several heart catheterizations; has

had a number of stent placements; has consistently complained of chest

pain, shortness of breath, and fatigue; and has been prescribed

medication. The ALJ’s assessment that Johns can nevertheless perform a

                                     17
      Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 18 of 21




reduced range of sedentary work is not inconsistent, though, with the

evidence relevant to his heart problems as the assessment appears to take

into account the limitations caused by the impairment. Opinion evidence

as to the work-related limitations caused by the impairment, while helpful,

was not required because the medical records of his treating physicians are

capable of more than one acceptable characterization and provide

affirmative evidence supporting the assessment.

     For instance, the medical records from Johns’ August of 2015

presentation to the White County Medical Center reflect that he was

smoking one pack of cigarettes a day and had been doing so for twenty-

seven years. The results of an echocardiogram revealed that although he

had concentric left ventricular hypertrophy, it was characterized as mild.

It is true that a stent was replaced and medication prescribed, but it is

telling that his left ventricular ejection fraction was estimated to be

between fifty-fifty and sixty, or within the normal range, and no work-

related limitations were imposed.

     Durham’s progress notes reflect that Johns had normal muscle

strength and tone and no gross motor deficits. Johns continued to smoke

cigarettes and had made no attempt to exercise on a regular basis. The

results of a myocardial perfusion study revealed a fixed defect in the septal

                                     18
      Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 19 of 21




wall of his heart consistent with a previous myocardial infarction, but there

was no evidence of ischemia. His left ventricular ejection fraction was

found to be within the normal range. She continued him on medication but

imposed no work-related limitations.

     The medical records from Johns’ June of 2016 presentation to the St.

Bernards Medical Center reflect that he had single vessel coronary artery

disease of the left anterior descending artery with significant fractional

flow reserve. Awar performed a successful percutaneous coronary

intervention. When Johns was discharged, Awar instructed Johns to avoid

heavy lifting for two to three days, but Johns could otherwise begin regular

exercise on a limited basis and could return to work in approximately ten

days. Awar’s recommendations are inconsistent with Johns’ allegation of

disabling symptoms. Awar also encouraged Johns to stop smoking

cigarettes, a recommendation Johns did not fully embrace.

     Awar’s subsequent progress notes reflect that Johns received

multiple stent placements and/or replacements and continued to complain

of chest pain and shortness of breath. Johns’ left ventricular ejection

fraction, though, was within the normal range. He was also encouraged to

exercise and stop smoking cigarettes. Those recommendations are not

consistent with his allegation of disabling symptoms.

                                     19
      Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 20 of 21




      Johns saw Wilcox on multiple occasions for complaints that included

chest pain. In September of 2016, Wilcox completed a Medical Source

Statement in which she opined as to Johns’ work-related limitations. The

ALJ discounted Wilcox’s opinions because Wilcox is not an acceptable

medical source, her opinions lack an objective basis, and they are

inconsistent with the record. The ALJ could properly do so as his reasons

are good reasons and are supported by substantial evidence on the record

as a whole.

      Morrison’s progress note from December of 2017 reflects that Johns

continued to complain of chest pain, shortness of breath, and fatigue, and

had a prior abnormal CT scan. A pulmonary function test, though, revealed

only moderate restrictions. Morrison continued Johns on medication but

imposed no work-related limitations.

      The progress notes compiled by Hughes and Sherbert are equally

unremarkable. The notes reflect that the results of electrocardiograms

revealed no evidence of ischemia but were otherwise deemed to be

abnormal. Johns continued to smoke cigarettes and apparently made no

effort to exercise. Although Hughes and Sherbert prescribed medication,

they did not place limitations on Johns’ ability to perform work-related

activities.

                                    20
      Case 3:19-cv-00354-PSH Document 13 Filed 08/18/20 Page 21 of 21




     The ALJ’s construction of the medical records of Johns’ treating

physicians is also not inconsistent with the non-medical evidence in the

record. Johns can attend to his own personal care, perform light house

work, shop, manage money, drive an automobile, occasionally hunt and

fish, spend time with others, and help care for his child.

     It is for the foregoing reasons that the ALJ could properly assess

Johns’ residual functional capacity without the benefit of an opinion from

a treating or examining physician commenting on Johns’ specific work-

related limitations. Substantial evidence on the record as a whole supports

the assessment, and the fact that there is some medical evidence

supporting Johns’ position concerning the severity of his symptoms does

not mean the ALJ’s decision is not supported by substantial evidence on

the record as a whole. See Adamczyk v. Saul, --- Fed.Appx. ---, 2020 WL

3957172 (8th Cir. 2020). Johns’ complaint is dismissed, all requested relief

is denied, and judgment will be entered for the Commissioner.

     IT IS SO ORDERED this 18th day of August, 2020.




                                   __________________________________
                                     UNITED STATES MAGISTRATE JUDGE


                                     21
